Citation Nr: 0000593	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bipolar disorder, currently rated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating determination by 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board in February 1996 and again in September 1998 and 
remanded for additional development and adjudication.


REMAND

In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated 
September 2, 1999.  38 C.F.R. §§ 19.36, 20.1304(a) (1999).  
He submitted additional evidence to the Board in November 
1999.  The evidence includes a statement from the veteran 
referring to a recent psychiatric hospitalization in October 
1999, an October 1999 statement from his employer, and a VA 
psychiatric treatment report dated in November 1999.  This 
evidence was received within ninety days of the certification 
of appeal and transfer of records to the Board and does not 
contain a waiver of RO review thereof.  Therefore, the Board 
may not proceed in the adjudication of the appeal, consistent 
with 38 C.F.R. § 20.1304(c) (1999).  

The Board also notes that since the most recent VA 
examination in April 1999 the veteran reported that he was 
hospitalized for psychiatric treatment on October 16, 1999.  
Accordingly, the Board is of the opinion that he should be 
afforded a thorough and contemporaneous VA examination, to 
include a review of his claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination April 1999. 

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The provisions 
of 38 C.F.R. § 3.655(b) indicate that when an examination is 
scheduled in conjunction with a claim for increase and a 
veteran fails to report for the examination, the claim shall 
be denied.  38 C.F.R. § 3.655(b) (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain any additional 
VA treatment or private treatment records 
pertaining to the veteran's service-
connected bipolar disorder since April 
1999.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his service-
connected bipolar disorder.  All 
indicated tests should be obtained.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report findings due to bipolar 
disorder in terms consistent with both 
the previous and new rating criteria.  
The examiner should also assign a Global 
Assessment of Functioning Scale score, 
representing impairment due to bipolar 
disorder and include an explanation of 
that score, as it pertains to social and 
industrial impairment due to service-
connected disability.  The examiner 
should also be asked to express an 
opinion as to the effect the veteran's 
service-connected psychiatric disability 
has on his ability to work.

3.  Thereafter, the RO should again 
review the record.  Consideration should 
again be given to the old and new 
criteria for rating the veteran's bipolar 
disorder under the rating criteria most 
favorable to the veteran (not just the 
most recent).  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including amendments to 38 C.F.R. § 4.132 
(1995).  The SSOC should contain a 
discussion of the reasoning employed to 
determine the most favorable rating 
criteria.  If appropriate, the SSOC 
should also include the provision of 38 
C.F.R. § 3.655 and a discussion of the 
applicability of this regulation in his 
case.  The veteran and his representative 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




